DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Japanese Publication JP 2010-076132 to Takada et al. (herein Takada, see machine translation) and Japanese Publication JP H10-151870 to Sawa et al. (herein Sawa, see machine translation).
Takada teaches a technique for imparting a three-dimensional decoration on a bag using a hot stamping technique on a laminated film (paragraph 0001) wherein the film comprises two types of films having different coefficients of thermal expansion which, when locally heated, bulges towards the film having the lower coefficient of thermal expansion (paragraph 0006).  Fig 1 of Takada shows laminated film 10 having layer 11 with a small coefficient of thermal expansion and layer 12 having a large coefficient of thermal expansion wherein the laminate deforms towards layer 11 (paragraph 0007).  However, Takada provides no teaching, suggestion, nor motivation for including a second layer having a large coefficient of thermal expansion on the side of layer 11 opposite layer 12.  Furthermore, Takada’s teaching that layer 12 is a sealing layer (paragraph 0008) would indicate that such a modification would render the laminated film unsuitable.
Sawa teaches a thermal transfer sheet for forming a raised image (paragraph 0001) comprising a heat expansion layer formed on one surface of a base sheet wherein the heat expansion layer is a heat foaming layer having a foaming agent and a light absorber (paragraph 0005).  However, Sawa does not teach that the base sheet is deformed by the heat expansion layer, nor is there any teaching, suggestion, nor motivation to modify Sawa to include a second heat expansion layer on the opposite surface of the base sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 1 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-11 and 14-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783